DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,536,748. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 10,536,748. A method comprising determining, by a computing device during delivery of a first content item associated with a first viewing event by a user device, an occurrence of a second viewing event associated with a second content item; determining that a duration of the second viewing event is less than a threshold; determining, based on the duration of the second viewing event being less than the threshold of the limitation of US Patent No. 10,536,748 having limitations that the first content item and the second content item are in a same genre; determining, based on the first viewing event and the second viewing event, an affinity associated with a user of the user device and the same genre. The difference is the claims US Patent No. 10,536,748 having the limitations determining that a duration of the second viewing event is less than a threshold; determining, based on the duration of the second viewing event being less than the threshold, that the first content item and the second content item are in a same genre; determining, based on the first viewing event and the second viewing event, an affinity associated with a user of the user device and the same genre; which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 16/702,212 into the narrower limitation of the U.S. Patent No. 10,536,748 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claims 9 and 15 of the instant application, they have similar limitation and are anticipated and obvious by claim 1 of the U.S. Patent No. 10,536,748.

Instant Application No. 16/702,212.
Claim 1. A method comprising: 
determining, by a computing device, that a duration of a first viewing event associated with a first content item is less than a threshold; maintaining, based on the duration of the first viewing event being less than the threshold and a first genre associated with the first content item, a first affinity level associated with the first genre;
determining that a duration of a second viewing event associated with a second content item is less than the threshold; and increasing, based on the duration of the second viewing event being less than the threshold and a second genre associated with the second content item, a second affinity level associated with the second genre.

US Patent No. 10,536,748.
Claim 1. A method comprising:
determining, by a computing device during delivery of a first content item associated with a first viewing event by a user device, an occurrence of a second viewing event associated with a second content item; determining that a duration of the second viewing event is less than a threshold; determining, based on the duration of the second viewing event being less than the threshold, that the first content item and the second content item are in a same genre; determining, based on the first viewing event and the second viewing event, an affinity associated with a user of the user device and the same genre; and determining, based on the affinity, a recommendation for the user. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US Patent Application Publication No. 2017/0185601) in view of Kalmes et al. (US Patent Application Publication No. 2014/0215506).
Regarding claims 1 and 15, Qin discloses a method comprising [see abstract]: determining, by a computing device, that a duration of a first viewing event associated with a first content item is less than a threshold [Qin; paras 0007, 0029 and figure 4; item of content, given a first item of content "a good movie," the topic model may produce the topic "entertainment" with weight 0.7. for a second item of content "great game," the topic model may produce the topic "entertainment" with weight 0.9.]; maintaining, based on the duration of the first viewing event being less than the threshold and a first genre associated with the first content item, a first affinity level associated with the first genre [Qin; paras 0081 and figure 7, affinity between two events with affinity for the event determined based on a user's fractional affinity for the first event the user "A"  for the existing event "Chicago Bulls Game"  is 0.5 instead of 1.0. The affinity of 0.5 indicates that the user "A"  now has a medium level of interest in the existing event "Chicago Bulls Game" and the affinity can be calculated as a function of a ratio of the duration of viewed content relative to the duration of the content item]; determining that a duration of a second viewing event associated with a second content item is less than the threshold [Qin; paras 0055, 0065, 0070 and figures 4 and 7; viewing event can represent some interaction between the user and the content item and/or other content items]; however, Qin fails to explicitly teach increasing, based on the duration of the second viewing event being less than the threshold and a second genre associated with the second content item, a second affinity level associated with the second genre.
	Kalmes explicitly teaches increasing, based on the duration of the second viewing event being less than the threshold and a second genre associated with the second content item, a second affinity level associated with the second genre [Kalmes; paras 0024, 0067, 0068, 0069, 0072; a number of views for a content item exceeds a designated threshold value, the view count may cease to be a helpful indicator of the strength of the preference and may instead unduly weight the recommendations toward the viewed content item. A transform may cap the number of views at the designated threshold, thus reducing the problem of excessive weight being given to the content item in the numerical modeling phase and whether a content item has been expressly rated by a user, whether a content item falls under a given category or genre, whether a content item meets a designated length threshold, and whether a content item is of a particular content item type].
It would have been obvious to one of an ordinary skill in the art, having the teachings of Qin and Kalmas before the affective filing date of the claimed invention was made to modify, identifying information content of interest of Qin to include performance of time context viewing event, as taught by Kalmas. One would have been motivated to make such a combination in order to provide usage of media content by one of the first user and second user behavior related to the relationship of the first and second user subsequent to the genre may be considered and the viewing event based on data indicating by the users [Qin; figures 5-7].
	Regarding claim 2, Qin discloses wherein increasing the second affinity level comprises increasing the second affinity level by a quantity of a sampling bonus [Qin; paras. 0029, 0031, content objects may include information regarding things or activities of interest to the user, such as, movie show times, movie reviews, restaurant reviews, restaurant menus, content objects may include incentive content objects, such as coupons, discount tickets, gift certificates, or other suitable incentive objects.]
	Regarding claim 3, Qin discloses wherein increasing the second affinity level comprises applying a program affinity weight to the second affinity level, wherein the program affinity weight is based on at least one of: a time parameter, an importance parameter, or a content parameter associated with the second content item [Qin; par 0052; generate weights that indicate how strongly the corresponding topics are associated with the content. The degree of similarity may be used to determine how to process the content in accordance with the user's interests. if a user has expressed interest in or a like for a news story, the topic(s) of the story, e.g., "basketball," may be extracted and compared to topics of other stories to determine whether the other stories are of interest to the user]. 
	Regarding claim 4, Kalmas discloses further comprising determining a switch to a third viewing event associated with the second genre by a user device, wherein the switch occurs during the delivery of the second content item [Kalmas; paras 0043, 0046; the account is being used to watch a basketball game, then the recommendations shown after the basketball game is viewed may be for other sporting events.] One would have been obvious starting to watch the content item, changing the channel to watch a different content item, returning to watch the original content item. 
	Regarding claim 5, Qin discloses wherein the first genre comprises at least one of: a movie genre or a television show genre and the second genre comprises a sports genre [Qin; par 0007 and figure 7]. 
	Regarding claim 6, Qin discloses wherein: the first viewing event comprises at least one of: an interaction between a user and the first content item, an event indicative of delivery of the first content item, a viewing duration of the first content item, a selection of the first content item for delivery to a user device, or a tuning to a channel or a frequency for delivery of the first content item [Qin; see paras 0072, 0081 and figure 2]; and the second viewing event comprises at least one of: an interaction between the user and the second content item, an event indicative of delivery of the second content item, a viewing duration of the second content item, a selection of the second content item for delivery to the user device, or a tuning to a channel or a frequency for delivery of the second content item [Qin; paras 0081, 089, 0097 and figure 7; calculations 700 of similarity and affinity between two events with affinity for the second event determined based on a user's fractional affinity for the first event. One would have been obvious calculating the program affinity for the particular content item can include calculating an average viewing duration of each viewing event corresponding to the content item and the user.
	Regarding claim 7, Kalmas discloses further comprising determining the second affinity level, wherein determining the second affinity level comprises: determining an average viewing duration of each viewing event of a plurality of viewing events associated with the second content item; and dividing the average viewing duration by a total duration of the second content item [Kalmas; paras 0025-0027; Viewing history and content preference information associated with the content management account may reveal that the user tends to view both the action and horror film genres, with horror film viewership typically occurring later at night. The system may provide recommendations based on time-of-day information such as morning and/or evening news viewership, after school programming, or late night comedy shows. As another example, the system may provide recommendations based on day-of-the-week information, such as Friday night movies, Saturday cartoons, and weekday news programs. The system may provide recommendations based on season-of-the-year information, such as expanded children's programming during summer or winter school vacation periods, holiday-themed movies, or movies focused on a particular season (e.g., autumn, summer, etc.)]. 
	Regarding claim 8, Kalmas discloses further comprising determining, based on metadata associated with the first content item, the first genre; and determining, based on metadata associated with the second content item, the second genre [Kalmes; paras 0067, 0068, 0069, 0072; a number of views for a content item exceeds a designated threshold value, the view count may cease to be a helpful indicator of the strength of the preference and may instead unduly weight the recommendations toward the viewed content item].
Regarding claim 9, Qin discloses a method comprising [see abstract]: determining, by a computing device, that a duration of a first viewing event associated with a first content item is less than a threshold [Qin; paras 0007, 0029 and figure 4; item of content, given a first item of content "a good movie," the topic model may produce the topic "entertainment" with weight 0.7. for a second item of content "great game," the topic model may produce the topic "entertainment" with weight 0.9.]; maintaining, based on the duration of the first viewing event being less than the threshold and a first genre associated with the first content item, a first affinity level associated with the first genre [Qin; paras 0081 and figure 7, affinity between two events with affinity for the event determined based on a user's fractional affinity for the first event the user "A"  for the existing event "Chicago Bulls Game"  is 0.5 instead of 1.0. The affinity of 0.5 indicates that the user "A"  now has a medium level of interest in the existing event "Chicago Bulls Game" and the affinity can be calculated as a function of a ratio of the duration of viewed content relative to the duration of the content item]; determining that a duration of a second viewing event associated with a second content item is less than the threshold [Qin; paras 0055, 0065, 0070 and figures 4 and 7; viewing event can represent some interaction between the user and the content item and/or other content items]; however, Qin fails to explicitly teach increasing, based on the duration of the second viewing event being less than the threshold and a second genre associated with the second content item, a second affinity level associated with the second genre, a quantity of the second affinity.
	Kalmes explicitly teaches increasing, based on the duration of the second viewing event being less than the threshold and a second genre associated with the second content item, a second affinity level associated with the second genre,  a quantity of the second affinity [Kalmes; paras 0024, 0067, 0068, 0069, 0072; a number of views for a content item exceeds a designated threshold value, the view count may cease to be a helpful indicator of the strength of the preference and may instead unduly weight the recommendations toward the viewed content item. A transform may cap the number of views at the designated threshold, thus reducing the problem of excessive weight being given to the content item in the numerical modeling phase and whether a content item has been expressly rated by a user, whether a content item falls under a given category or genre, whether a content item meets a designated length threshold, and whether a content item is of a particular content item type; and to provide media content recommendations for different viewing patterns associated with a single content management account. A content management account may be used by different members of the same family. The father may use the account to view sporting events, while children may use the account to view Disney movies. The recommendation engine may recommend a variety of media content items that reflect the family members' varied tastes in content].
It would have been obvious to one of an ordinary skill in the art, having the teachings of Qin and Kalmas before the affective filing date of the claimed invention was made to modify, identifying information content of interest of Qin to include performance of time context viewing event, as taught by Kalmas. One would have been motivated to make such a combination in order to provide usage of media content by one of the first user and second user behavior related to the relationship of the first and second user subsequent to the genre may be considered and the viewing event based on data indicating by the users [Qin; figures 5-7].
Regarding claim 10, Kalmas discloses wherein the first genre is different from the second genre [Kalmas; paras 0053, 0084].
As claims 11-14 and 16-20 claim the method based on the method of claims 3-8 and 10; therefore, they are rejected under a similar rationale. 


Response to Arguments
Applicant's arguments filed on 04/21/22 have been fully considered but they are not persuasive. 
The claims 1-20 previously discussed.
In response to applicant's argument that the obviousness over the combination of Qin and Kalmes, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.
On pages 7-17 of the remarks, Applicant argues that Qin and Kalmes do not teach or suggest “..determining, by a computing device, that a duration of a first viewing event associated with a first content item is less than a threshold..”. Examiner respectfully disagree, Qin discloses “item of content, given a first item of content "a good movie," the topic model may produce the topic "entertainment" with weight 0.7. for a second item of content "great game," the topic model may produce the topic "entertainment" with weight 0.9; and a threshold value or condition to determine how to present the second sentence to the user. A threshold condition may specify that the second sentence is to be presented to the user if the first item of content is of interest to the user and the similarity score is 0.75 or greater. In this example, the content "great game" may be presented to the user because the similarity score is 0.8 as news stories. In light of the specification (par. 0007, 0029 and figure 4). It can be argued the viewing events can be used to determine an affinity with respect to the given content item; and the affinity can be calculated as a function of a ratio of the duration of viewed content relative to the duration of the content item. The system calculating a similarity score and an affinity for presenting content objects to a user that does satisfy a threshold.
On pages 7-17 of the remarks, Applicant argues that Qin and Kalmes do not teach or suggest “..maintaining, based on the duration of the first viewing event being less than the threshold and a first genre associated with the first content item, a first affinity level associated with the first genre”. Examiner respectfully disagree, Qin discloses “affinity between two events with affinity for the event determined based on a user's fractional affinity for the first event the user "A"  for the existing event "Chicago Bulls Game"  is 0.5 instead of 1.0. The affinity of 0.5 indicates that the user "A"  now has a medium level of interest in the existing event "Chicago Bulls Game"; if the threshold value for recommendations is greater than 0.5), and/or being ranked lower in search results than they would be in the example of FIG. 4, where the user's affinity of 1.0 for the existing event does not reduce the ranking of the candidate events; and the affinity can be calculated as a function of a ratio of the duration of viewed content relative to the duration of the content item. In light of the specification Qin; paras 0081 and figure 7 which is corresponding maintaining, based on the duration of the first viewing event being less than the threshold and a first genre associated with the first content item, a first affinity level associated with the first genre and the system calculating a similarity score and an affinity for presenting content objects to a user that does satisfy a threshold.
On pages 7-17 of the remarks, Applicant argues that Qin and Kalmes do not teach or suggest “..determining that a duration of a second viewing event associated with a second content item is less than the threshold”. Examiner respectfully disagree, Qin discloses “viewing event can represent some interaction between the user and the content item and/or other content items and calculations 400 of similarity and affinity between two events. A user "A" 402 is associated with an existing content object 406, which is an event named "Chicago Bulls Game." The association is established by a "joined" relationship 404 between user "A" 402 and the event 406. The "joined" relationship 404 has an affinity of 1.0, which indicates a strong level of interest by User "A"” In light of the specification Qin; paras 0055, 0065, 0070 and figures 4 and 7, it can be agured that the viewing events for the particular content item can be merged and the total duration of the content item to calculate the program affinity Error! Unknown document property name. 7 for presenting content objects to a user that does satisfy a threshold 26141.0278U2  which is corresponding determining that a duration of a second viewing event associated with a second content item is less than the threshold. 
On pages 7-17 of the remarks, Applicant argues that Qin and Kalmes do not teach or suggest “..increasing, based on the duration of the second viewing event being less than the threshold and a second genre associated with the second content item, a second affinity level associated with the second genre.”. Examiner respectfully disagree, Kalmes discloses a number of views for a content item exceeds a designated threshold value, the view count may cease to be a helpful indicator of the strength of the preference and may instead unduly weight the recommendations toward the viewed content item. A transform may cap the number of views at the designated threshold, thus reducing the problem of excessive weight being given to the content item in the numerical modeling phase and whether a content item has been expressly rated by a user, whether a content item falls under a given category or genre, whether a content item meets a designated length threshold, and whether a content item is of a particular content item type; and the content item are each associated with a different media content item or content category. Each of the media content items may be analyzed by the recommendation system for the purposes of providing recommendations to the user accounts. Users of the media recommendation system may receive content from different sources, such as broadcast television and on-demand services such as Netflix. Expressed preferences regarding a content item (e.g., a number of stars), a percent consumed of a content item, a location at which a content item was viewed, a date or time at which a content item was consumed, and a number of times that a content item was viewed. In light of the specification Kalmes; paras 0024, 0067, 0068, 0069, 0072. It can be argued increasing, based on the duration of the second viewing event being less than the threshold and a second genre associated with the second content item, a second affinity level associated with the second genre and a recommendation. Therefore, this claim will be interpreted accordingly.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Qin discloses identifying information content of interest used in combination of Kalmes’ performance of time context viewing event, as taught by Kalmas. One would have been motivated to make such a combination in order to provide usage of media content by one of the first user and second user behavior related to the relationship of the first and second user subsequent to the genre may be considered and the viewing event based on data indicating by the users.
Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the prior arts of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892). 
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAO H NGUYEN/Primary Examiner, Art Unit 2171